Citation Nr: 0303066	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  01-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2001 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.	Service connection is currently in effect for a 
herniated nucleus pulposus, postoperative residuals of a 
laminectomy, with osteoarthritis, rated 60 percent 
disabling; and residuals of a right inguinal 
herniorrhaphy, rated zero percent disabling.  The 
veteran has been entitled to individual unemployability 
due to service connected disabilities since September 
1971.  

2.	The veteran's service-connected disabilities, standing 
alone, do not render him in need of the aid and 
attendance of another person.  Non-service-connected 
disabilities contribute significantly to the veteran's 
need for the aid and attendance of another.  

3.	The veteran does not have a single service-connected 
disability that is ratable as 100 percent disabling.  


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for the aid and attendance of another, or being 
housebound, have not been met.  38 U.S.C.A. §§ 1114(l), (s); 
38 C.F.R. §§ 3.350(b), (i), 3.352(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case for the issue that 
included a recitation of the law and regulations applicable 
to the VCAA.  In addition the veteran was provided with a 
Supplemental Statement of the Case that also provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded a 
VA examination during the course of this claim and afforded 
the opportunity for a hearing on appeal.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It appears 
that there is no additional evidence that could or should be 
obtained, regardless of which party would responsible for 
submitting the evidence.  As such, more specific notice is 
not indicated.  

An examination to determine the need for the aid and 
attendance of another was conducted in January 2001 by the 
veteran's private physician.  At that time, it was indicated 
that the veteran was at home and under the care of a nurse or 
attendant.  He was not in an institution such as a nursing 
home.  He did not drive a car, walk or travel.  He was unable 
to dress or bathe himself and needed assistance getting out 
of bed, and getting on and off the toilet.  His food needed 
to be cut into small pieces.  He had been housebound since 
the previous November.  Medical findings included severe 
lumbar degenerative joint disease, end stage COPD, end stage 
CNF, arteriosclerotic heart disease and sleep apnea.  The 
veteran had intermittent loss of bladder or bowel control.  
It was noted that he was in severe pain on movement and at 
rest.  

An examination was conducted by VA in June 2001.  At that 
time, it was noted that the veteran's past medical history 
was remarkable for COPD, CVA and status post lumbar 
laminectomy resulting in left lower extremity weakness.  He 
stayed home all of the time and was permanently bedridden.  
His vision was better than 5/300.  He was not able to manage 
his benefits or protect himself from the dangers and hazards 
of his daily environment.  He was brought to the examination 
on a stretcher.  He was only able to travel on a stretcher or 
a wheelchair.  The examiner could not examine the veteran's 
back adequately.  Regarding upper extremity functional 
status, the veteran needed help feeding, clothing, bathing 
and using the toilet.  There were no amputations.  Regarding 
lower extremities, the veteran was only able to ambulate in a 
wheelchair.  There were no fixed posture abnormalities.  He 
seemed limited by his left lower extremity weakness, that 
followed a lumbar laminectomy and by his COPD.  The diagnoses 
were status post CVA, lumbar laminectomy with left lower 
extremity weakness; atrial fibrillation; right bundle branch 
block; renal insufficiency; degenerative joint disease and 
spondylosis of the lumbar spin and degenerative joint disease 
of the thoracic spine.  

The veteran was afforded a special neurologic evaluation in 
June 2001.  It was noted that the veteran had been bedridden 
since the previous November.  His wife stated that he was in 
constant pain.  He also had COPD and congestive heart 
failure.  Examination revealed that he moved his extremities 
with slow movement, but that strength was okay in all four 
limbs.  He had a tremor, which was apparent when he touched 
the fingers to the nose.  Reflexes were generally decreased.  
There was decreased vibration sense.  He was unable to walk.  
Examination of the back revealed a midline scar and some 
diffuse tenderness.  He had had electrical studies in the 
past that showed peripheral neuropathy.  The diagnosis was 
generalized polyneuropathy, radiculopathy and essential 
tremor.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352(a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life. 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The veteran is clearly in need of the aid and attendance of 
another person.  This need; however, is not the result of his 
service connected back disorder and inguinal hernia repair.  
The inability to care for himself is shown on VA examination 
to be due to the disability of his upper extremities, neither 
of which are affected by the low back disorder.  While he is 
essentially bedridden, this is not shown to be due solely to 
the back disorder.  Under these circumstances, special 
monthly compensation on the basis of the need for the aid and 
attendance of another is denied.  

Regarding the veteran's claim for housebound benefits, it is 
noted that he must have a single disability that is rated 100 
percent to be eligible.  His back disorder, his sole 
compensable service-connected disability is rated as 60 
percent.  Under these circumstances housebound benefits are 
not warranted.  




ORDER

Special monthly compensation based on the need for the aid 
and attendance of another or being housebound is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

